        Case 2:19-cr-00251-GMN-NJK Document 126 Filed 03/16/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Esperanza Sanabia-Araujo

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-251-GMN-NJK

12                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Second Request)
14   ESPERANZA SANABIA-ARAUJO,
     MARLA MARISCAL-SANABIA, and
15   FERNANDO BUENO

16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
19   Acting United States Attorney, and Susan Cushman, Assistant United States Attorney, counsel
20   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel
21   Lazo, Assistant Federal Public Defender, counsel for Defendant Esperanza Sanabia-Araujo,
22   Karen A. Connolly, counsel for Defendant Marla Mariscal-Sanabia, Lisa Rasmussen, counsel
23   for Defendant Fernando Bueno, that the sentencing hearings currently scheduled for March 31,
24   2021, be vacated and continued to a date and time convenient to the Court, but no sooner than
25   one- hundred and twenty (120) days.
26          This Stipulation is entered into for the following reasons:
        Case 2:19-cr-00251-GMN-NJK Document 126 Filed 03/16/21 Page 2 of 3




 1          1.      Since the last requested continuance, defense counsel has been able to review
 2   the presentence investigation reports with their respective clients. However, defense counsel
 3   for all defendants require additional time to gather sentencing mitigation evidence and prepare
 4   their sentencing memoranda. Specifically, defense counsel for Esperanza Sanabia-Araujo has
 5   requested certain mitigation documents. Additional time is needed to obtain and review those
 6   records.
 7          2.      Defendants    Esperanza    Sanabia-Araujo,     Marla   Mariscal-Sanabia,    and
 8   Fernando Bueno are not in custody and have no objection to a continuance.
 9          3.      The parties agree to the continuance.
10          This is the second request to continue sentencing date filed herein.
11          DATED this 12th day of March 2021.
12
13    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
14
15       /s/ Raquel Lazo                                /s/ Susan Cushman
      By_____________________________                By_____________________________
16    RAQUEL LAZO                                    SUSAN CUSHMAN
      Assistant Federal Public Defender              Assistant United States Attorney
17
        /s/ Karen A. Connolly                           /s/ Lisa Rasmussen
18   By_____________________________                 By_____________________________
19   KAREN A. CONNOLLY                               LISA RASMUSSEN
     Counsel for Marla Mariscal-Sanabia              Counsel for Fernando Bueno
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00251-GMN-NJK Document 126 Filed 03/16/21 Page 3 of 3




 1                                   UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-251-GMN-NJK
 4
                        Plaintiff,                          ORDER
 5
              v.
 6
     ESPERANZA SANABIA-ARAUJO, MARLA
 7   MARISCAL-SANABIA, AND FERNANDO
     BUENO,
 8
                        Defendant.
 9
10
              IT IS ORDERED that the sentencing hearing currently scheduled for Defendant
11
     Esperanza Sanabia-Araujo on Wednesday, March 31, 2021 at 9:00 a.m., be vacated and
12
     continued to August 4, 2021, at the hour of 10:00 a.m.; or to a time and date convenient to the
13
     court.
14
              IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
15
     Defendant Marla Mariscal-Sanabia on Wednesday, March 31, 2021 at 10:00 p.m., be
16
     vacated and continued to August 4, 2021, at the hour of 11:00 a.m.; or to a time and date
17
     convenient to the court.
18
              IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
19
     Defendant Fernando Bueno on Wednesday, March 31, 2021 at 11:00 a.m., be vacated and
20
     continued to August 4, 2021, at the hour of 12:00 p.m.; or to a time and date convenient to the
21
     court.
22
              DATED this ___
                         16 day of March 2021.
23
24
25
                                                      UNITED STATES DISTRICT JUDGE
26
                                                        3
